EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Mirror Me, Inc. (the “Company”) on Form 10-Q for the period ended May 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Luz Vazquez, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 18, 2014 /S/Luz Vazquez Luz Vazquez Principal Executive Officer and Principal Financial Officer
